Citation Nr: 9914990	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected PTSD does not result in more than 
mild industrial impairment.  

3.  The veteran's service-connected PTSD does not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

PTSD is no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his post traumatic stress disorder (PTSD).  It 
is the decision of the Board that the preponderance of the 
evidence is against his claim of an increased rating for 
PTSD.

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
has considered the issues raised by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In July 1997, the RO granted service connection for PTSD and 
rated the disability at 10 percent.  The veteran appealed.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The rating criteria changed during the pendency of the claim.  
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, with psychoneurotic symptoms of such 
severity that the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable industrial 
impairment.  A 30 percent evaluation required that impairment 
of the ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms which resulted in a reduction of initiative, 
flexibility, efficiency and reliability levels so as to 
produce definite industrial impairment.  A 10 percent 
evaluation required less than the criteria for the 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety, 
dissociative, somatoform, mood and chronic adjustment 
disorders and PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships....................................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)..........30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuos 
medication......................................10
61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1998).  

From May 1996 to February 1997 the veteran was seen at the VA 
Medical Center (VAMC) in Gainesville, Florida.  

In June 1996 the veteran was seen for complaints of 
nervousness, depression, anhedonia, anxiety, poor 
concentration, hypervigilence, intrusive thoughts, nightmares 
and decreased libido.  The mental status examination and 
behavioral observations revealed that the veteran arrived for 
the initial interview on time.  He was a moderately obese 
male of medium height.  His dress was casual and age 
appropriate and his hygiene appeared to be good.  The veteran 
maintained good eye contact and was cooperative throughout 
the session.  His mood was mildly anxious and his affect was 
appropriate and congruent with thought content.  His speech 
was goal oriented and within normal limits for pressure and 
pitch.  The veteran denied any suicidal or homicidal 
ideation.  The interview contained themes of concern for his 
physical condition and symptoms and the relationship of those 
symptoms to his "always feeling on edge".  His intellectual 
functioning was estimated in the average range, and insight 
and judgment were established as adequate.  

The Minnesota Multiphasic Personality Inventory-2 (MMPI-2), 
Mississippi Scale (MS), State-Trait Anxiety Inventory (STAI) 
and Alcohol Use Inventory-Revised (AUIR) measures were 
administered.  Examination of the MMPI-2 validity scales 
indicated a pattern of responding similar to that of 
individuals approaching the test in a defensive manner or 
attempting to portray themselves in a favorable light.  
Clinical scales suggested that individuals providing 
responses similar to that of the veteran generally have high 
levels of somatic symptoms which may be physical expressions 
of high levels of anxiety.  Individuals with similar profiles 
also may be reluctant to acknowledge psychological components 
to these physical symptoms, as they may use denial as an 
important defense mechanism.  In addition, similar 
individuals may be highly ruminative and focused on somatic 
concerns.  On the STAI, the veteran reported levels of both 
chronic and situational anxiety, which were considered 
average when compared with the general population.  These 
scores were below what would be expected on the basis of his 
MMPI-2 results.  On the MS the veteran reported a level of 
stress similar to that reported by a group diagnosed with 
PTSD.  On the AUI, the veteran reported that he drank in a 
sustained rather than a periodic manner, and that this had 
been going on for a long period of time.  In addition, the 
veteran reported that the primary benefit he received from 
drinking was mood management.  

The diagnoses were PTSD, delayed, moderate; alcohol 
dependence, moderate; nicotine dependence, moderate; and MI-
like symptoms 2 to 3 times per week.  Psychosocial stressors 
included combat, financial problems and physical complaints.  

The June 1996 examination led to a Global Assessment of 
Functioning score of 65.  Global Assessment of Functioning 
(GAF) is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF of 65-70 is 
defined as "Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships."  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

In July 1996 the reported that he stopped drinking alcohol 
and did not have any withdrawal symptoms.  He indicated that 
he drank to help with anxiety and chest pains.  

In August 1996 the veteran reported that he had not had any 
alcohol in three weeks or any symptoms associated with 
withdrawal.  He indicated that his chest pains and episodes 
of dizziness had resolved and that he slept okay.  The 
veteran reported that he also noticed a decrease in social 
anxiety; a decreased libido; and the onset of tension 
headaches.  Dr. Bridgwater wrote that the veteran continued 
to report symptoms of moderate anhedonia and depression.  
They discussed the changes that occurred in the veteran after 
his tour in Vietnam.  The veteran saw himself as a violent 
and angry person but exhibited a high degree of motivation to 
begin therapy to resolve symptoms of PTSD.  Objective 
findings showed the veteran to be alert and oriented times 4 
with a tense mood.  His affect was constricted, anxious and 
congruent.  The assessment was PTSD.

In September 1996 the veteran complained of increased tension 
and nervousness, but a 75 percent decrease in chest pains.  
He reported an improvement in his symptoms in October 1996.  
In November 1996 the veteran reported feeling more depressed 
with decreased energy; a feeling of overall apathy; chest 
pains; a lack of interest in sex and an inability to have an 
erection.  However he also indicated that he experienced 
spontaneous erections during his sleep three times a week.  
In December 1996 the veteran reported the return of chest 
pains.  

The veteran reported a 50 percent decrease in chest pains and 
a decreased libido with only a partial erection in January 
1997.  In February 1997 the veteran complained of worsened 
heart palpitations, increased irritability and anxiety.  

At the VA PTSD examination of May 1997 the veteran reported 
receiving individual counseling by a psychologist at 
Gainesville, VAMC.  The Mental Status examination revealed a 
high degree of anxiety, but no clinical evidence of 
depression.  He was appropriately dressed and clean.  His 
cognition was intact and he denied being suicidal or 
homicidal.  The impression was PTSD with a high degree of 
anxiety.  The May 1997 examination led to a GAF score of 75.  
A GAF of 75 is defined as "If symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after a family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporary falling behind in 
schoolwork)".

In his Substantive Appeal, dated December 1997, the veteran 
contended that his disability warranted an evaluation greater 
than 10 percent.  He reported that he was currently in his 
fourth marriage; experienced frequent and severe panic and 
heart attacks; and insomnia.  The veteran avers that he has 
difficulty with family relationships and difficulty in 
seeking gainful employment due to his anxiety and panic 
attacks.  He felt that his compensation and pension 
examination was too short and inadequate. 

The compensation and pension examination was conducted by a 
trained medical professional.  The Board finds the 
examination adequate to determine the severity of the 
veteran's disability.  

The findings of the June 1996 and May 1997 examinations are 
consistent with the criteria for a 10 percent rating under 
the old criteria.  At the June 1996 examination the veteran 
had a GAF score of 65 which is defined as "Some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. At the May 1997 examination the 
veteran had a GAF score of 75 which is defined as "If 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after a family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporary falling behind in schoolwork)".  Both 
examinations confirm that the veteran's PTSD symptoms are 
only mild at best.  Neither examination contained evidence 
sufficient to warrant a higher rating.  There was no evidence 
of impairment of the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms which resulted in a reduction of 
initiative, flexibility, efficiency and reliability levels so 
as to produce definite industrial impairment.  38 C.F.R. 
Part 4, Codes 9400-9411 (1996) (effective prior to November 
7, 1996).  

Under the new criteria for a 10 percent rating, occupational 
and social impairment due to mild or transient symptoms was 
required.  The June 1996 and May 1997 examinations did not 
show evidence of depressed mood, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss.  The 
Board notes at the June 1996 and May 1997 examinations that 
the veteran was appropriately dressed and clean; and his 
thought content, insight and judgment were adequate.  The 
veteran denied any suicidal or homicidal ideation at both 
examinations.  Neither examination included evidence of the 
criteria required for a higher rating.  The Board finds that 
his PTSD manifestations approximate the new criteria for a 10 
percent rating.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1998).  

The record reflects that the veteran has complained of 
nightmares, intrusive thoughts, anger, insomnia, arousal, 
depression and dissociative state.  Although one examiner 
noted significant interference with daily socio-occupational 
functioning, other examiners have entered a global assessment 
of functioning scores of 75 and 65.  The latter opinions were 
far more detailed than the opinion that there was significant 
interference.  The Board notes that the evidence of record 
does not establish occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events) which would 
warrant the next higher rating of 30 percent.  


ORDER

An increased rating for PTSD is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

